 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     LEONARDO A. DIONES,                    )   Case No. CV 19-3987 JVS(JC)
12                                          )
                          Petitioner,       )
13                                          )
                    v.                      )   ORDER DISMISSING PETITION
14                                          )   AND ACTION WITHOUT
     JAMES R. BRANDLIN,                     )   PREJUDICE AND DIRECTING
15                                          )   CLERK TO ENTER JUDGMENT
                     Respondent.            )   ACCORDINGLY
16   ____________________________           )
17
18 I.      BACKGROUND AND SUMMARY
19         On May 7, 2019, petitioner Leonardo A. Diones, a prisoner in state custody
20 who is proceeding pro se, formally filed a Petition for Writ of Habeas Corpus
21 (“Petition”) challenging a judgment in Los Angeles County Superior Court Case
22 No. YA092684. On May 15, 2019, petitioner filed a Notice of Submission of
23 Voluminous Exhibits/Documents by Mail (“Notice”).
24         On June 7, 2019, the court issued an Order to Show Cause Why Petition
25 Should Not Be Dismissed (“OSC”), identifying multiple deficiencies in the
26 Petition and directing petitioner to show good cause by not later than June 27,
27 ///
28 ///
 1 2019, why the Petition should not be dismissed based upon such deficiencies.1
 2 More specifically, the OSC explained that the Petition failed to name a proper
 3 respondent and failed to state any federal constitutional claim. The OSC further
 4 advised petitioner that petitioner’s filing of a first amended petition for writ of
 5 habeas corpus which cures the above-referenced deficiencies by the foregoing
 6 deadline would be a sufficient response to the OSC. The OSC also cautioned
 7 petitioner that the failure timely to respond thereto or to show cause may result in
 8 the dismissal of the Petition and/or this action.
 9           Petitioner’s June 27, 2019 deadline to file a response to the OSC expired
10 more than two weeks ago. To date, petitioner has not filed such a response. Nor
11 has petitioner otherwise communicated with the court since the filing of the Notice.
12           In light of the foregoing, and as further explained below, the Petition and
13 this action are dismissed without prejudice.
14 II.       DISCUSSION
15           As explained in the OSC and discussed below, the Petition is deficient in
16 multiple respects.
17           First, petitioner fails to name a proper respondent and instead names James
18 R. Brandlin, Judicial Officer of the Superior Court of California as the respondent.
19 The appropriate respondent is petitioner’s immediate custodian (i.e., the prison
20 warden at the facility where he is currently housed). See Rumsfeld v. Padilla, 542
21 U.S. 426, 439 (2004); see also 28 U.S.C. § 2242; Rule 2(a) of the Rules Governing
22 Section 2254 Cases in the United States District Courts and the Advisory
23 Committee Notes thereto. The failure to name the correct respondent destroys
24 ///
25
26
             1
27           Rule 4 of 28 U.S.C. § 2254 provides: “If it plainly appears from the face of the petition and
     any exhibits annexed to it that the petitioner is not entitled to relief in the district court, the judge
28   shall make an order for its summary dismissal and cause the petitioner to be notified.”

                                                        2
 1 personal jurisdiction. See Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir.
 2 1996).
 3         Second, pursuant to 28 U.S.C. § 2254(a), petitioner may only seek habeas
 4 relief if he is contending that he is in custody in violation of the Constitution or
 5 laws or treaties of the United States. Here, none of petitioner's claims are framed
 6 as federal constitutional claims and, although afforded an opportunity to attempt to
 7 frame his claims as such, he has not done so. Accordingly, his claims are not
 8 cognizable on federal habeas review.
 9         Since petitioner has been afforded an opportunity to show good cause as to
10 why the Petition should not be dismissed on the foregoing bases and to cure such
11 deficiencies and has not done so, dismissal of the Petition and this action on both
12 of the foregoing bases, individually and collectively, is appropriate.
13 III.    ORDER
14         IT IS THEREFORE ORDERED that the Petition and this action are
15 dismissed without prejudice and that the Clerk enter judgment accordingly.
16         IT IS SO ORDERED.
17 DATED: July 18, 2019
18
19                                    _______________________________________
20                                    HONORABLE JAMES V. SELNA
                                      UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                               3
